        Case 5:16-cv-00184-HE Document 251 Filed 01/28/20 Page 1 of 3



              IN THE UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF THE STATE OF OKLAHOMA

 1.     JANNIE LIGONS                     )
 2.     SHANDAYREON HILL                  )
 3.     TABATHA BARNES                    )
 4.     TERRI MORRIS                      )
 5.     SYRITA BOWEN                      )
 6.     CARLA JOHNSON                     )
 7.     KALA LYLES                        )
                                          )
                     Plaintiffs,          )           Case No. CIV-16-184-HE
                                          )
        v.                                )
                                          )
 1.     CITY OF OKLAHOMA CITY, )
        a municipal corporation           )
 2.     DANIEL HOLTZCLAW                  )
 3.     BILL CITTY                        )
 4.     BRIAN BENNETT                     )
 5.     ROCKY GREGORY                     )
 6.     JOHN AND JANE DOES,               )
        All in their individual capacity. )
                                          )
                 Defendants.              )

                 PLAINTIFFS’ SECOND AMENDED NOTICE TO
                     TAKE DEPOSITION OF BILL CITTY

       You are hereby notified that Plaintiffs Jannie Ligons, Shandayreon Hill, Terri

Morris, Carla Johnson, and Kala L yles will take the deposition of Bill Citty on

February 19, 2020 at 9:30 a.m., at D&R Reporting and Video, Inc. located at 400 N.

Walker Ave # 160, Oklahoma City, OK 73102.

       The deposition will be taken upon oral examination before a qualified court

reporter and videographer, and will continue from day to day until completed.
Case 5:16-cv-00184-HE Document 251 Filed 01/28/20 Page 2 of 3



                           Respectfully submitted,

                           RIGGS, ABNEY, NEAL TURPEN,
                            ORBISON & LEWIS, PC

                           s/M elvin C .H all
                            Melvin C. Hall, OBA #3728
                           528 NW 12th Street
                           Oklahoma City, OK 73103
                           (405) 843-9909— Office
                           (405) 842-2913— Fax
                           mhall@riggsabney.com

                           Kymberli J. M. Heckenkemper, OBA # 33524
                           502 W. 6th St.
                           Tulsa, OK 74119
                           (918) 587-3161— Office | (918) 587-9708— Fax
                           kheckenkemper@riggsabney.com

                           SOLOMON SIMMONS LAW, P.L.L.C.
                           Damario Solomon-Simmons, OBA # 20340
                           601 S. Boulder Ave., Ste. 600
                           Tulsa, OK 74119
                           (918) 551-8999— Office | (918) 582-6106— Fax
                           dss@solomonsimmons.com

                           PARKS & CRUMP, P.L.L.C
                           Benjamin L. Crump, FL Bar # 72583
                           122 S. Calhoun St.
                           Tallahassee, FL 32301
                           bcrump@parkscrump.com

                           ATTORNEYS FOR PLAINTIFFS LIGONS,
                           HILL, JOHNSON, MORRIS & LYLES




                              2
          Case 5:16-cv-00184-HE Document 251 Filed 01/28/20 Page 3 of 3



                             CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2020, I filed the above document with the

Clerk of Court. Based on the records currently on file in this case, the Clerk of Court will

transmit a Notice of Electronic Filing to those registered participants of the Electronic

Case Filing System.

                                          s/M elvin C .H all




                                             3
